Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “ the display including a surface defining at least a portion of a front surface of the electronic device when the first housing and the second housing are unfolded; and a protective structure disposed at an edge of the hinge housing, wherein the protective structure includes a fixed part disposed in the hinge housing, guide parts disposed in the first housing and the second housing, respectively, and moving parts including cover portions configured to cover at least parts of a periphery of the surface of the display, and wherein the moving parts are configured to be movable relative to the guide parts and the fixed part such that a gap between the surface of the display and the cover portions changes according to folding of the first housing and the second housing along the folding axis.”

Regarding independent claim 18, patentability exists, at least in part, with the claimed features of,” the display including a surface defining a front surface of the electronic device when the first housing and the second housing are unfolded, the surface including a first area formed to be flat and disposed in at least part of the first housing, a second area formed to be flat and disposed in at least part of the second housing, and a folding area formed to be flat or curved and disposed in at least part of the hinge housing; and  a protective structure located at an edge of the hinge housing, the protective structure including moving parts including cover portions configured to cover at least parts of an edge of the surface of the display in the folding area of the display, a fixed part at least partially disposed in the hinge housing and configured to support movements of the moving parts, and guide parts disposed in the first housing and the second housing, respectively, and configured to guide the movements of the moving parts, wherein the electronic device includes a flat state in which the folding area is flat and a folded state in which the folding area is curved, and wherein the moving parts are configured to be movable such that the cover portions move away from the folding axis and move toward a surface of the folding area when the electronic device moves from the flat state to the folded state.”

Watamura et al US Pub No. 2021/0011513 A1, Kim et al US Patent  No. 10831243 B2, as well as, Lee et al US Pub No. 2020/0166969 A1 are all cited as teaching some elements of the claimed invention including hinge for a flexible display . However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841